United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3823
                                    ___________

Tressia L. Lewis,                          *
                                           *
             Plaintiff-Appellant,          *
                                           *
      v.                                   *    Appeal from the United States
                                           *    District Court for the Western
John E. Potter, Postmaster General,        *    District of Missouri.
                                           *
                                           *    [UNPUBLISHED]
             Defendant-Appellee.           *

                                      _________

                              Submitted: September 17, 2004
                                 Filed: October 14, 2004 (Corrected: 10/19/04)
                                  ___________

Before MURPHY, McMILLIAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Tressia L. Lewis alleges that she was unlawfully disciplined and terminated by
the United States Postal Service, based upon her race and gender, in violation of Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq. The district court1
granted summary judgment to the USPS, ruling Lewis failed to demonstrate that the
USPS’ legitimate, nondiscriminatory reasons for discipline and termination were


      1
       The Honorable Nanette K. Laughrey, Judge, United States District Court for
the Western District of Missouri.
pretext for discrimination. This Court reviews de novo the grant of summary
judgment, viewing the facts in the light most favorable to Lewis. Rose - Matson v.
NME Hospitals, Inc., 133 F.3d 1104, 1107 (8th Cir. 1997). Jurisdiction being proper
under 28 U.S.C. § 1291, this Court now affirms.

      The USPS disciplined Lewis, after progressive discipline, for various violations
of USPS policy – ultimately terminating her. Lewis argues that the underlying
reasons for her discipline and termination were racial and gender discrimination.
Lewis alleges that she was singled out and disproportionately disciplined by her
supervisors, because she is an African-American woman.

       The USPS responds that the reasons for discipline and termination were Lewis'
"failure to follow instructions," "inappropriate conduct," being "absent from [her]
work assignment," and her job performance. Lewis counters that the USPS' reasons
were pretext for discrimination.

       In support of her allegation, Lewis cited two occasions when the USPS
disciplined her for returning late from break. For evidence of discrimination, Lewis
noted that on both occasions two other African-American women were also late
returning from break, but were not disciplined. Lewis also asserted that criticism of
her job performance was unfounded and pretextual. In support, she relied on the
EEO-hearing testimony of a USPS trainer who testified that she ran her machine like
anyone else, and she was "no subpar person."

      Under the burden-shifting framework of McDonnell Douglas v. Green, 411
U.S. 792, 801-04 (1973), a plaintiff must first establish a prima facie case of
discrimination to establish a claim under Title VII. Ross v. Kansas City Power &
Light Co., 293 F.3d 1041, 1046 (8th Cir. 2002). Once the plaintiff does this, the
burden of production shifts to the employer to articulate a legitimate,
nondiscriminatory reason. Id. If the employer satisfies this burden, the burden of

                                         -2-
production shifts back to the plaintiff to demonstrate that the employer's proffered
reason is pretext for unlawful discrimination. Id. To establish that an employer's
legitimate, nondiscriminatory reason is pretext for discrimination, an employee must
offer evidence for a reasonable trier of fact to infer discrimination. Matthews v.
Trilogy Communications, Inc., 143 F.3d 1160, 1165 (8th Cir. 1998).

       Although Lewis alleges that the USPS' legitimate, nondiscriminatory reasons
were pretext for discrimination, she failed to present sufficient evidence to rebut the
USPS' reasons. Lewis relies on evidence that she was singled out and
disproportionately disciplined, because of her race and gender. Although it appears
she was singled out, there is no evidence this was motivated by unlawful
discrimination. For example, the two occasions Lewis claims she was singled out for
discipline, she was accompanied by other African-American women, engaging in the
same behavior, who were not disciplined. This fact prevents a reasonable trier from
inferring discrimination.

       Lewis also relies on the trainer's testimony for the proposition that the USPS's
criticisms of her job performance were untrue. But, Lewis must do more than cast
doubt on the veracity of the USPS' proffered reasons; she must present evidence that
infers discrimination. Lewis failed to present such evidence. As a result, Lewis did
not meet her burden of production under McDonnell Douglas. The district court did
not err in granting summary judgment to the USPS.

       Lewis also claims to have been subject to a hostile work environment and
retaliation. As for the hostile work environment, she cites the following as
harassment she alleges created a hostile work environment: (1) being closely
monitored by her supervisors during breaks and while she worked on numerous
occasions; (2) two instances where she was told to stop talking by her supervisors;
(3) one instance where she believes she was followed by a supervisor; (4) two
occasions where a supervisor asked her to perform work she believed to be outside

                                         -3-
her medical restrictions; and (5) one instance when she was not paid for eight hours
of work after she swiped her time card at the wrong location. The conduct Lewis
cites falls short of establishing a claim for hostile work environment.

      Hostile-work-environment harassment occurs when the workplace is permeated
with discriminatory intimidation, ridicule, and insult that is sufficiently severe or
pervasive to alter the conditions of the victim's employment and create an abusive
working environment. Tademe v. St. Cloud St. University, 328 F.3d 982, 991 (8th
Cir. 2003). In this case, the acts of Lewis' supervisors are neither severe nor
pervasive enough to constitute a hostile work environment claim. The district court
did not err in granting summary judgment to the USPS.

       With respect to her retaliation claim, Lewis alleges that after she filed her EEO
complaint, she was singled out more frequently for discipline, scrutiny, and
monitoring. To establish a prima facie case of retaliation, an employee must show
that: (1) she engaged in statutorily protected activity; (2) the USPS took adverse
action against her; and (3) a connection exists between the two occurrences. Id. at
992. Here, Lewis failed to present evidence of a causal nexus between her filing the
EEO complaint and the increased level of being singled out for discipline, scrutiny,
and monitoring. Thus, Lewis did not establish a prima facie case of retaliation.


        The judgment of the district court granting summary judgment to the USPS
is affirmed.
                        ______________________________




                                          -4-
-5-